NO. 12-15-00057-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN THE MATTER OF THE                              §     APPEAL FROM THE

GUARDIANSHIP OF JAMES N. CONIS,                   §     COUNTY COURT AT LAW #3

AN INCAPACITATED PERSON                           §     SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. The trial court’s judgment was
signed on December 1, 2014. Under the rules of appellate procedure, the notice of appeal must
be filed within thirty days after the judgment is signed. See TEX. R. APP. P. 26.1. Appellant did
not file a motion for new trial. See TEX. R. APP. P. 26.1(a) (providing that notice of appeal must
be filed within ninety days after judgment signed if any party timely files motion for new trial).
Therefore, Appellant’s notice of appeal was due to have been filed no later than December 31,
2014. However, Appellant filed his notice of appeal on March 4, 2015, along with a motion to
extend the time for filing his notice of appeal to March 4. See TEX. R. APP. P. 26.3.
       Rule 26.3 provides that a motion to extend the time for filing a notice of appeal must be
filed within fifteen days after the deadline for filing the notice of appeal. Id. Appellant’s notice
of appeal was due to have been filed on or before December 31, 2014. Therefore, his motion for
extension of time was due on or before January 15, 2015. Because the motion was not filed until
March 4, 2015, it was untimely and must be denied.
       A timely notice of appeal must be filed in order to invoke this court’s jurisdiction. See
TEX. R. APP. P. 25.1(b). “Once the period for granting a motion for extension of time under Rule
[26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.” Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Neither Appellant’s notice of appeal nor his motion
for extension of time was timely filed. Accordingly, we overrule the motion for extension of
time and dismiss the appeal for want of jurisdiction.
Opinion delivered March 11, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 11, 2015


                                        NO. 12-15-00057-CV


                      IN THE MATTER OF THE GUARDIANSHIP
                  OF JAMES N. CONIS, AN INCAPACITATED PERSON


                           Appeal from the County Court at Law No. 3
                          of Smith County, Texas (Tr.Ct.No. 39,676-G)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.